Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.  Claims 1-10 and 20 are currently pending examination, claims 11-19 withdrawn.

Claim Interpretation
Per [0060] of Applicant’s specification: “Approximating language, as used herein throughout the specification and claims, may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related. Accordingly, a value modified by a term or terms, such as "about," "approximately" and "substantially," are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value. Here and throughout the specification and claims, range limitations may be combined and/or interchanged, such ranges are identified and include all the sub-ranges contained therein unless context or language indicates otherwise. "Approximately" as applied to a particular value of a range applies to both values, and unless otherwise dependent on the precision of the instrument measuring the value, may indicate +/-10% of the stated value(s).”  Instances of approximating language, such as “substantially” recited in the claims will be interpreted according to such guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2004/0127600; hereafter Bauer) in view of Forest et al (US2005/0184413; hereafter Forest) and Suresh et al (US 6,641,893; hereafter Suresh).
Claim 1: Bauer teaches a method for infiltrating a porous ceramic (such as SiC) matrix composite ( CMC) preforms from carbon reinforced bodies for applications such as brakes (abstract, [0007-0013]), the method comprising: 
positioning the porous CMC preform in an infiltration system (see, for example, [0007] silicon melt infiltration), the CMC preform including: a plurality of ply stacks, each of the plurality of ply stacks including a predetermined, unidirectional material orientation, and a plurality of voids formed between each of the plurality of ply stacks (see, for example, [0010], [0013], [0016]).  Bauer is silent as to the particulars or the infiltration system  so it does not explicitly teach placement within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform, wherein the second flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one ply stack of the plurality of ply stacks of the CMC preform. 
Forest teaches method and system for versatile mold flow capability in the infiltration of porous carbon preforms similarly for applications such a brakes (See, for example, abstract, [0003]). Forest teaches placement of CMC preforms within an opening of a die set (see, for example, Fig 1-5, [0003]), and flowing a molten densifier from a molten densifier source (such as (i) segment 5 and features upstream or alternatively (ii) just a feature(s) upstream of 5) through a first supply conduit ((i) such as 7 or 8 or (ii) one of the distinct and separate supply channels 5 and including 7 or 8) that extends from the molten densifier source directly and into the die set at a first inlet location (the opening from one of 7 or 8 into 1) and over the porous CMC preform in a first flow direction to infiltrate the plurality of voids of the CMC preform (See, for example, Fig 1-5, [0006], [0016-0017]; and flowing the molten densifier over the porous CMC preform from a molten densifier source (such as (i) segment 5 and features upstream or alternatively (ii) just comprising a feature(s) upstream of 5) through a second supply conduit  ((i) one of 6 or 9; or (ii) one of the distinct and separate supply channels 5 (such as 5(B)) and inclusive further of 6 or 9 therewith as depicted below) that extends from the molten densifier source directly into the die set at a second inlet location (such as (i)  the opening from either 6, or 9, or (ii) the opening of 6 or 9 corresponding with 5(B)) and over the porous CMC preform in a in a second flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed therein (see, for example, Fig 1-5, [0003], [0006], [0016], [0020], [0024-0026] wherein a plurality of means for effecting different flows distributed at any positions in top, inner sides, outer sides, and bottom).  Forest further teaches wherein such a system allows for increased versatility, simplicity, robustness, throughput,  accommodation of various fiber architectures, and reduced possibility of delamination (See, for example, [0001], [0017], [0026]).  Wherein by either interpretation the second and first supply conduits and first and second inlets are distinct and separate and wherein one of the first supply conduit and the second supply conduit each receives molten densifier directly from the molten densifier source independent of communication with the other of the first supply conduit and the second supply conduit (the first and second supply conduits engage the molten densifier source at unique, separate, and distinct points refer further to the figures below).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated positioning the porous CMC preform within an opening of a die set, and flowing a molten densifier over the porous CMC preform in a first flow direction (such as from top or bottom) to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform; and flowing the molten densifier over the porous CMC preform in a second flow direction (such as from a side position perpendicular to the first flow direction), distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform as such a method / system would predictably allow for increased versatility, simplicity, robustness, throughput,  accommodation of various fiber architectures, and reduced possibility of delamination.  And additionally since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950).
The examiner has provided annotated Figs from Forest to facilitate understanding of the examiner’s applied position.  
Per interpretation (i) wherein grayed out section equates to molten densifier source, 1st supply conduit = 7 or 8, 2nd supply conduit = 6 or 9, and 3rd supply conduit = 6 or 9 (whichever is not selected as the 2nd supply conduit):


    PNG
    media_image1.png
    192
    325
    media_image1.png
    Greyscale

Per interpretation (ii) wherein grayed out portion equates to molten densifier source , 1st supply conduit = 5 (A) through to 8 or 7,  2nd supply conduit =  5(B) through to 6 or 9, 3rd supply conduit = 5(C) through to 6 or 9.


    PNG
    media_image2.png
    461
    728
    media_image2.png
    Greyscale

Bauer has taught the CMC ply stack comprises unidirectionally oriented layers aligned in a plane parallel to the friction surface (annular face), and further possesses between 10-50 layers (See, for example, [0016] and [0018]).  And Forest has taught wherein a plurality of infiltrant supplying runners which are positioned at various points of the side surfaces of the die set abutting the inner and outer diameter portions of the preform can be used for side filling, (second flow direction, parallel to the ply planes) (See, for example, Fig 3, Fig 5a,b, [0020], [0024-0026]).  But they do not explicitly teach wherein the second flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one ply stack of the plurality of ply stacks of the CMC preform. Suresh teaches a method of improving tribological resistance of laminated fiber reinforced composites, further such as for brakes, via introduction of gradient anisotropy of unidirectionally aligned layers within the stacked composite (See, for example, abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68).  Suresh teaches wherein advantageous properties are achieved when preferably the principle axis of directional orientation of the fibers changes consistently in a direction of rotational orientation from layer to layer in the z (stacking) direction; preferably at angles less than about 10o, further 8o, further 2o, and exemplary at 100 spanning to 170o (See, for example, col 18 line 28- col 19 line 16).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated rotating the principle axis of directional orientation of the fibers from ply to ply, such as at a value of  consistently in the z (stacking) direction as such an incorporation would predictably tailor and improve physical / tribological properties of the composite.   When considering the collective teachings of the prior art: Bauer has taught the stack comprises 10-50 layers (See, for example, [0016] and [0018]), Forest has taught injection flow ports along side surfaces exemplary of a separation of less than about 90o (such as adjacent “47s”) or further less than ~60o (adjacent “49s”), by combination this angular separation would be even lower (see, for example, Fig 3).    Therefore by rotating the ply alignment by 10o for a 10 ply stack (remember a stack of up to 50 is taught, and further lower degrees of offset) would at worst account for a spread of 90o, as the sample is circular the angle spread would similarly be inclusive of the opposing angle. By considering such an arrangement the worst possible deviation between the orientation of a particular unidirectional ply of the stack and a side feeding injection port (interpreted as the second flow direction) would be less than 5o (assuming any particular port is exactly between the orientation of two adjacent layers.  Such a deviation would read on “substantially” parallel as defined by applicant.  Alternatively, when considering the explicit upper end of 50 plys and an offset of 2o accounting for a spread of 100o, the alignment would further decrease to a worst case scenario of less than 1o (assuming none exactly align with any of the side facing inlets). Such a deviation would read on “substantially” parallel as defined by applicant. 
Claim 2: Bauer in view of Forest and Suresh teach the method of claim 1 (Above) wherein the Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
Claim 3:  Bauer in view of Forest and Suresh teach the method of claim 1 (Above),  the positioning the porous CMC preform in the opening of the die set includes: aligning the predetermined, unidirectional material orientation of the at least one ply stack of the plurality of ply stacks of the CMC preform with the second flow direction of the flowing molten densifier (See, rejection of claim 1 above, wherein it would be aligned to be at or at a particular offset to said second flow direction).  
Claims 4 and 5: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest teaches wherein flowing the molten densifier over the porous CMC preform in the first flow direction further includes: supplying the molten densifier over the porous CMC preform in the first flow direction at a pressure equal to or above atmospheric pressure (see, for example, [0015], [0018], [0019], [0021], [0023], [0026], pressurized infiltration). 
Claim 6: Bauer in view of Forest and Suresh teach the method of claim 1 (Above) (for further clarification of the two alternative interpretations ((i) and (ii) refer to the figures provided above) and further teach flowing the molten densifier from the molten densifier source (such as (i) segment 5 and features upstream or alternatively (ii) just comprising a feature(s) upstream of 5) through a third supply conduit ((i) such as 6 or 9 (whichever isn’t designated as the second supply conduit; or (ii) one of the other distinct and separate supply channels 5 (such as 5(C)) and inclusive of 6 or 9 therewith as depicted in the second figure above) that extends from the molten densifier source directly into the die set at a third inlet location ((i) the opening from any one of 6, or 9 not relied upon for the second supply conduit into 1; or (ii) the opening of 6 or 9 of 5(C)); thus the third supply conduit and inlet is distinct and separate from both the first and second conduits and inlets) over the porous CMC preform in a third flow direction, distinct from the first flow direction, to infiltrate the plurality of voids formed between each of the plurality of ply stacks of the CMC preform, wherein the third flow direction is substantially parallel to the predetermined, unidirectional material orientation of at least one distinct ply stack of the plurality of ply stacks of the CMC preform.  A plurality of side feed flow channels are taught by Forest (See, for example, Fig 1-5 and see too Suresh abstract, Fig 12, Fig 13, Fig 21, Fig 22, col 15 lines 42-50, Col 18 lines 16-68), wherein similarly as described in claim 1 if any deviation from exact parallel is present, it would be nominal and well within the variance allowed by the term “substantially”.  By either interpretation the third, second and first supply conduits each receives molten densifier directly from the molten densifier source independent of communication with the other of the first, second, and third supply conduit (the third, first and second supply conduits engage the molten densifier source at unique, separate, and distinct points, refer further to the figures above).  
Claim 7: Bauer in view of Forest and Suresh teach the method of claim 6 (Above) wherein Forest further teaches the first flow direction (from top, port, such as 43) is substantially perpendicular to the predetermined, unidirectional material orientation of the at least one distinct ply stack of the plurality of ply stacks of the CMC preform (See, for example, Fig 3, [0020], [0024-0026]).
 Claims 8-9 and 20: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest teaches wherein flowing the molten densifier over the porous CMC preform in the first, second and third flow direction further includes: supplying the molten densifier over the porous CMC preform in the first / second / third flow direction at a pressure equal to or above atmospheric pressure by applying a force onto the molten densifer in the molten densifier source and through at least one the first supply conduit / the second supply /third conduit and into the die set (see, for example, [0003], [0015], [0018], [0019], [0021], [0023], [0026], of Forest, pressurized infiltration; by definition pressure equates to force per area so inherently force has been applied therein to induce the pressure utilized for infiltration). 
Claim 10: Bauer in view of Forest and Suresh teach the method of claim 1 (Above)  wherein Forest further teaches controlling a velocity of the molten densifier flowing over the porous CMC preform in the first flow direction, or controlling a velocity of the molten densifier flowing over the porous CMC preform in the second flow direction (see, for example, [0020],  [0026], of Forest wherein controlling of the flow / fill rate of the melt is taught and further is taught to be result effective with respect to the desired impregnation). 

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
Applicant argues that Bauer, Forest and Suresh do not teach the amended claim 1 per the 8/24/22 entered amendments.  The examiner disagrees.  As further articulated in the rejections above (and with the addition of annotated figures to aid understanding).  By either interpretation each of 1st, 2nd, and 3rd supply conduits extend from the molten densifier source directly into the die set at 1st, 2nd, and 3rd inlets respectively  and further by either interpretation the third, second and first supply conduits each receives molten densifier directly from the molten densifier source independent of communication with the other of the first, second, and third supply conduit (the third, first and second supply conduits engage the molten densifier source at unique, separate, and distinct points, refer further to the figures above).  For these amendments the Applicant directs the examiners attention to the structure depicted in Fig 4 of applicant.  The examiner notes source 112 of applicant possesses a common volume feeding a plurality of channels, and notes that in the interpretations applied herein the molten densifier source similarly provides a common volume feeding a plurality of channels.   Thus the examiner maintains the prior art still reads on the present claim scope.  Additionally the applicant’s arguments appear generally directed to a rearrangement of parts (splits in feed occurring at different locations relative to device locations) which the examiner finds unconvincing since it has been held that rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 950).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712